Order entered December 20 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00896-CV

                     IN RE ASSOCIATED TRUSS COMPANY, Relator

                   Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-06332-A

                                            ORDER
                          Before Justices Bridges, Brown, and Boatright

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus and LIFT the Court’s November 14, 2018 stay of all trial court

proceedings. We ORDER the trial court to issue a written ruling vacating its June 11, 2018

mistrial order and to sign a judgment on the verdict within thirty days from the date of this order.

We further ORDER the trial court to file with this Court, within forty-five (45) days of the date

of this order, a certified copy of its order and judgment issued in compliance with this order and

with the Court’s opinion of this date. Should the trial court fail to comply with this order, the

writ will issue.


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE